Exhibit 2.1 ASSET PURCHASE AGREEMENT by and among PATRICK INDUSTRIES, INC., an Indiana corporation, NORTH AMERICAN FOREST PRODUCRS, INC., an Indiana corporation, NORTH AMERICAN MOULDING, LLC, an Indiana limited liability company the SHAREHOLDERS andMEMBER party hereto and John R. Wiley II as Shareholders’ and Member’s Representative effectively dated September 1, 2015 TABLE OF CONTENTS Page Article I - DEFINITIONS 2 Article II - THE TRANSACTION 10 Section 2.1 Transfer of Assets. 10 Section 2.2 Excluded Assets. 11 Section 2.3 Assumed Liabilities. 11 Section 2.4 Excluded Liabilities. 12 Article III – CONSIDERATION 12 Section 3.1 Purchase Price. 12 Section 3.2 Working Capital Adjustment to Purchase Price. 13 Section 3.3 Bases for Determination of Estimated and Actual Closing Working Capital. 14 Section 3.4 GSP Adjustment to Purchase Price . 14 Section 3.5 Procedures for Resolving Closing Balance Sheet Disputes. 15 Section 3.6 Allocation of Consideration. 15 Section 3.7 Warranty Claims. 15 Section 3.8 Physical Inventory. 16 Article IV - CLOSING 16 Section 4.1 Closing. 16 Section 4.2 Closing Deliverables. 16 Article V – REPRESENTATIONS AND WARRANTIES OF SELLERS, SHAREHOLDERS AND MEMBER 17 Section 5.1 Organization and Qualification of Sellers. 17 Section 5.2 Authority of Sellers. 18 Section 5.3 No Conflicts; Consents. 18 Section 5.4 Financial Statements. 18 Section 5.5 Undisclosed Liabilities. 19 Section 5.6 Absence of Certain Changes, Events and Conditions. 19 Section 5.7 Material Contracts. 21 Section 5.8 Title to Purchased Assets. 22 Section 5.9 Condition and Sufficiency of Assets. 23 Section 5.10 Real Property. 23 Section 5.11 Intellectual Property. 24 i Section 5.12 Inventory. 26 Section 5.13 Accounts Receivable. 26 Section 5.14 Customers and Suppliers. 26 Section 5.15 Insurance. 27 Section 5.16 Legal Proceedings; Governmental Orders. 27 Section 5.17 Compliance With Laws; Permits. 28 Section 5.18 Environmental Matters. 28 Section 5.19 Employee Benefit Matters. 30 Section 5.20 Employment Matters. 33 Section 5.21 Taxes. 34 Section 5.22 Brokers. 35 Section 5.23 Full Disclosure. 35 Article VI – REPRESENTATIONS AND WARRANTIES OF BUYER 35 Section 6.1 Organization of Buyer. 35 Section 6.2 Authority of Buyer. 35 Section 6.3 No Conflicts; Consents. 36 Section 6.4 Brokers. 36 Section 6.5 Sufficiency of Funds. 36 Section 6.6 Legal Proceedings. 36 Section 6.7 WARN Act. 36 Article VII - COVENANTS 37 Section 7.1 Conduct of Business Prior to the Closing. 37 Section 7.2 Access to Information. 37 Section 7.3 Notice of Certain Event. 38 Section 7.4 Employees and Employee Benefits. 38 Section 7.5 Confidentiality. 39 Section 7.6 Non-competition; Non-solicitation. 40 Section 7.7 Governmental Approvals and Consents. 41 Section 7.8 Books and Records. 43 Section 7.9 Closing Conditions. 43 Section 7.10 Public Announcements. 43 Section 7.11 Transfer Taxes. 43 Section 7.12 Further Assurances. 44 Article VIII – CONDITIONS TO CLOSING 44 Section 8.1 Conditions to Obligations of All Parties. 44 Section 8.2 Conditions to Obligations of Buyer. 44 Section 8.3 Conditions to Obligations of Sellers. 46 ii Article IX - INDEMNIFICATION 47 Section 9.1 Survival. 47 Section 9.2 Indemnification By Sellers, Shareholders and Member. 47 Section 9.3 Indemnification By Buyer. 48 Section 9.4 Certain Limitations. 48 Section 9.5 Indemnification Procedures. 49 Section 9.6 Payments. 51 Section 9.7 Tax Treatment of Indemnification Payments. 51 Section 9.8 Effect of Investigation. 51 Section 9.9 Exclusive Remedies. 52 Article X - MISCELLANEOUS 52 Section 10.1 Expenses. 52 Section 10.2 Notices. 52 Section 10.3 Interpretation. 53 Section 10.4 Headings. 54 Section 10.5 Severability. 54 Section 10.6 Entire Agreement. 54 Section 10.7 Successors and Assigns. 54 Section 10.8 No Third-party Beneficiaries. 54 Section 10.9 Amendment and Modification; Waiver. 54 Section 10.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. 55 Section 10.11 Specific Performance. 56 Section 10.12 Counterparts. 56 iii ASSET PURCHAS E AGREEMENT List of Exhibits and Schedules Exhibits Exhibit A GAAP Exceptions Exhibit B Form Bill of Sale Exhibit C Form of Assignment & Assumption Agreement Exhibit D Form of Intellectual Property Assignment Agreement Schedules (“Disclosure Schedules”) Disclosure Schedule, Section 2.1(c) Assigned Contracts Disclosure Schedule; Section 2.2(d) Excluded Assets Disclosure Schedule; Section 2.3(c) Assumed Liabilities Disclosure Schedule; Section 3.2(a) Prepaid Expenses Disclosure Schedule; Section 3.4(a) GSP Disclosure Schedule; Section 3.6 Allocation of Consideration Disclosure Schedule; Section 3.7 Warranty Claims Disclosure Schedule; Section 5.1 Qualified Jurisdictions of Sellers Disclosure Schedule; Section 5.3 Exceptions to No Conflicts; Consent Disclosure Schedule; Section 5.6(s) Absence of Change Disclosure Schedule; Section 5.7(a) Material Contracts Disclosure Schedule; Section 5.8 Permitted Encumbrances Disclosure Schedule; Section 5.9 Exceptions to Condition and Sufficiency of Assets Disclosure Schedule; Section 5.10(b) Leased Real Property Disclosure Schedule; Section 5.11(a) Intellectual Property Registrations and Assets Disclosure Schedule; Section 5.11(b) Intellectual Property Agreements Disclosure Schedule; Section 5.11(c) Exceptions to Ownership of Intellectual Property Registrations and Assets Disclosure Schedule; Section 5.12 Inventory Disclosure Schedule; Section 5.13 Accounts Receivable Disclosure Schedule; Section 5.14(a) Material Customers; Exceptions Disclosure Schedule; Section 5.14(b) Material Suppliers; Exceptions Disclosure Schedule; Section 5.15 Insurance Policies; Claims; Exceptions Disclosure Schedule; Section 5.16(a) Legal Proceedings Disclosure Schedule; Section 5.16(b) Governmental Orders Disclosure Schedule; Section 5.17(a) Compliance with All Laws Disclosure Schedule; Section 5.17(b) Permits Disclosure Schedule; Section 5.18(b) Environmental Permits Disclosure Schedule; Section 5.18(e) Storage Tanks i Disclosure Schedule; Section 5.18(f) Hazardous Materials Disclosure Schedule; Section 5.18(h) Environmental Reports Disclosure Schedule; Section 5.18(j) Environmental Attributes Disclosure Schedule; Section 5.19(a) Employee Benefit Disclosure Schedule; Section 5.19(c) Exceptions to Multiemployer Plan; Exceptions to Qualified Benefit Plans Disclosure Schedule; Section 5.19(f) Exceptions to No Post-Termination or Retiree Welfare Benefits Disclosure Schedule; Section 5.19(g) Exceptions to No Action Relating to Benefit Plan Disclosure Schedule; Section 5.20(a) Employees Disclosure Schedule; Section 5.20(b) Unions Disclosure Schedule; Section 5.20(c) Actions Disclosure Schedule; Section 5.21 Taxes Disclosure Schedule; Section 6.3 Consents Disclosure Schedule; Section 6.6 Legal Proceedings ii ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (this "
